—Motion by the appellant, pro se, for reargument of his application for a writ of error coram nobis to vacate a decision and order of this Court dated October 18, 1993 (People v Anderson, 197 AD2d 943), affirming a sentence of the County Court, Nassau County, imposed August 13, 1992, on the ground of ineffective assistance of appellate counsel, which application was denied by decision and order of this Court dated March 6, 1995.
Ordered that the motion is denied. Mangano, P. J., O’Brien, Thompson and Joy, JJ., concur.